DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by G. Mildh et al. (US Publication No.  20190364495 and Mildh hereinafter).

  	Regarding Claims 1 and 8, Mildh teaches a method of controlling access to a network by a user equipment (UE) in a wireless communication system, the method comprising: determining (i.e. determine)  Para [0038] whether activation  (i.e. activation)  Para [0069] of a protocol data unit (PDU) session   (i.e. PDU  of interconnect to data network)  Para [0082]  (i.e. PDU session)  Para [0082] of the UE is required (i.e. UE to access a certain network)  Para [0043]; determining   (i.e. determine)  Para [0038] whether an access attempt    (i.e. access control mechanisms)  Para [0140] and (i.e. access attempts)  Para [0143] for the PDU session is allowed, (i.e. PDU session)  Para [0082]  based on the activation  (i.e. activation)  Para [0069]of the PDU session being required; and transmitting (i.e. transmitting)  Para [0043]  a service request  (i.e. service request)  Para [0046] including information regarding the PDU session, based on the access attempt (i.e. access attempts)  Para [0143]  for the PDU session (i.e. PDU session)  Para [0082] being allowed  (i.e. PDU session… able to execute)  Para [0057].   	Regarding Claims 2 and 9,  Mildh teaches wherein determining whether the access attempt for the PDU session (i.e. PDU session)  Para [0082] is performed by a radio access control (RRC) layer  (i.e. RRC layer)  Para [0129] of the UE (i.e. UE to access a certain network)  Para [0043].   	Regarding Claims 3 and 10, Mildh  teaches  further comprising: providing, by a non-access stratum (NAS)    (i.e. non-access stratum NAS)  Para [0027] of the UE (i.e. UE to access a certain network)  Para [0043], an access category  (i.e. access category identified access attempt)  Para [0125] of the PDU session to the RRC layer  (i.e. RRC layer)  Para [0129] for determining whether the access attempt (i.e. access attempts)  Para [0143]  for the PDU session (i.e. PDU session)  Para [0082]  is allowed (i.e. PDU session… able to execute)  Para [0057].  	Regarding Claims 4 and 11, Mildh teaches further comprising: informing, by the RRC layer, a non-access stratum (NAS) layer (i.e. non-access stratum NAS)  Para [0027] of the  UE (i.e. UE to access a certain network)  Para [0043] that the access attempt  (i.e. access attempts)  Para [0143] for the PDU session is allowed  (i.e. PDU session)  Para [0082], based on a determination that the access attempt  (i.e. access attempts)  Para [0143] Para [0143] for the PDU session is allowed (i.e. PDU session)  Para [0082].   	Regarding Claims 5 and 12,   Mildh teaches further comprising: not transmitting 

  	Regarding Claims 15 and 16, Mildh teaches wherein the UE is in a connected state  (i.e. wireless connection)  para [0031].

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  S. Sivavakeesar (US Publication No.  20190174561 A1), “Communication system supporting networking slicing” (August 10, 2017) (date appropriate).


Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov